FILED
                            NOT FOR PUBLICATION                             AUG 21 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WILLIAM RENNIE, III,                              No. 12-15156

              Petitioner - Appellant,             D.C. No. 2:09-cv-00698-WBS-
                                                  TJB
  v.

MICHAEL MARTIN,                                   MEMORANDUM*

              Respondent - Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of California
                 William B. Shubb, Senior District Judge, Presiding

                       Argued and Submitted August 15, 2013
                             San Francisco, California

Before: REINHARDT, GRABER, and HURWITZ, Circuit Judges.


       William Rennie, III, appeals the district court’s denial of his 28 U.S.C. § 2254

habeas petition. We have jurisdiction under 28 U.S.C. § 1291 and affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1. The decision of the California Superior Court, rejecting Rennie’s speedy trial

claim, was not unreasonable. The state court applied settled federal law, recognizing

that the lengthy delay here is “presumptively prejudicial,” Doggett v. United States,

505 U.S. 647, 651-52 (1992), that the state “bears the burden of explaining pretrial

delays,” McNeely v. Blanas, 336 F.3d 822, 827 (9th Cir. 2003), and that our tolerance

of the delays attributable to state “negligence varies inversely with its protractedness,”

Doggett, 505 U.S. at 657. But the California court also appropriately recognized that

Rennie’s belated failure to invoke his speedy trial rights formally weighs heavily

against him. See Barker v. Wingo, 407 U.S. 514, 531-32 (1972). In light of that

failure and the absence of any evidence of actual prejudice, we cannot find the

superior court’s decision unreasonable.


      2. Rennie’s ineffective assistance of counsel argument also fails. The superior

court reasonably concluded that Rennie did not demonstrate “a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” Strickland v. Washington, 466 U.S. 668, 694 (1984).



      AFFIRMED.